DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,310,745. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the current claims are in the patented claims.  
Comparing patented claim 1:
A data storage system comprising: a chassis;  a plurality of data storage devices removably coupled to the chassis;  a motherboard coupled to the chassis and containing a baseboard management controller (BMC), wherein the BMC is coupled to the plurality of data storage devices;  and a network switch configured to route network traffic received from one or more application via a plurality of uplink network ports to the plurality of data storage devices via a plurality of downlink network ports, wherein the BMC initiates a query to the plurality of data storage devices via a peripheral component interconnect express (PCIe) bus, and in response to initiating the query, receives device-specific information of the plurality of data storage devices, identify a group of data storage devices among the plurality of data storage devices based on the device-specific information received from the plurality of data storage devices, and send identifiers of the group of data storage devices to a querying party via a management port.
Pending claim 1:
A data storage system comprising: a chassis configured to removably receive a data storage device; and a controller coupled to the chassis, wherein the controller sends an identifier of a group of data storage devices based on device-specific information to a querying party via a management port of the data storage system.
The highlighted parts correspond directly form the patent claim to the pending claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Mittal et al PN 2016/0087910 and Cepulis et al PN 2014/0218199.
In regards to claims 1, 11:  Khemani et al teaches a data storage system comprising: a chassis (100) configured to removably (“inserted into (and removable from) para [0024])” receive a data storage device (“storage devices” Para [0023]); and a controller (either the BMCs baseboard management controller or the CMC chassis management controller) coupled to the chassis (100), wherein the controller sends an identifier (sends a identifier for each inserted SSD 
In regards to claims 2, 12:  all of Khemani et al, Mittal et al and Cepulis et al teach the data is sent for control.  Cepulis et al expressly teaches a separate channel for the Management port thus this is a control plane.
In regards to claims 3, 13:  Khemani et al teaches both PCIe and Ethernet.
In regards to claims 5, 15:  Khemani et al teaches devices are connected over Ethernet thus are field programmable.

In regards to claims 7, 17: Mittal et al teaches resource availability (Para [0021]).
Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Mittal et al PN 2016/0087910 and Cepulis et al PN 2014/0218199 as applied to claim 1 above, and further in view of He et al PN 2018/0239539.
In regards to claims 4, 14:  Khemani et al teaches an SSD that is compliant with NVMe.  Khemani et al however does not teach the specific substandard NVMeoF.  He et al teaches an SSD that is being NVMeoF compliant (Para [0004]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimer invention to be complaint with NVMeoF because this is a known standard.
Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Mittal et al PN 2016/0087910 and Cepulis et al PN 2014/0218199 as applied to claim 1 above, and further in view of Rambo et al PN 2011/0202790.
In regards to claims 8, 18: Mittal et al teaches using the capabilities of the devices but does not expressly state how the capability information is acquired. Rambo et al teaches “capabilities of the SSS 115 may be requested via the software interface 1109 (software interface is service level). It would have been obvious to a person of ordinary skill in the art at the time of the invention to request the capability information of the resources because this would have provided the information that Mittal et al expressly states is analyzed.
In regards to claims 9, 19: Mittal et al teaches using service level agreement requirements (Para [0025]).

In regards to claims 10, 20: Mittal teaches the Migration Sphere only includes a list of devices that satisfy the requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Paul R. MYERS/Primary Examiner, Art Unit 2185